Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the radial bearing being radially spaced from the first axial bearing and 15the second axial bearing such that the radial bearing does not overlap with either the first axial bearing or the second axial bearing.
	In regards to claim 13, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the outer ring, when viewed in cross-section, comprising a radially elongated section formed by a protruding nose and an L-shaped projection located radially inwardly from the protruding nose, the first groove portion containing the protruding nose, the first axial bearing, and the second axial bearing therein, the second groove portion containing the L- 10shaped projection and the radial bearing therein, and wherein the radial bearing is located radially inwardly from the first groove portion and is radially spaced from the first groove portion by a projection formed by the inner ring.
	In regards to claim 17, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the inner ring, when viewed in cross-section, comprising a radially elongated section formed by a protruding nose and an L-shaped projection located radially outwardly from the protruding nose, the first groove portion containing the protruding nose, the first axial bearing, and 5the second axial bearing therein, the second groove portion containing the L- shaped projection and the radial bearing therein, and wherein the radial bearing is located radially outwardly from the first groove portion and is radially spaced from the first groove portion by a projection formed by the outer ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656